    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

LORETTA MAULDIN,                        )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )               Case No. CIV-19-437-SPS
                                        )
RYAN D. MCCARTHY,                       )
Secretary, U.S. Department of the Army, )
                                        )
                  Defendant.            )

                               OPINION AND ORDER

       This case arises of the Plaintiff Loretta Mauldin’s employment at the McAlester

Army Ammunition Plant in McAlester, Oklahoma. The Plaintiff has sued the United

States, through Ryan D. McCarthy, Secretary of the U.S. Department of the Army, alleging

violations of the Age Discrimination in Employment Act of 1967 (“ADEA) and Title VII

based on retaliation, age discrimination, and gender discrimination. The Defendant now

seeks dismissal of the Plaintiff’s Amended Complaint. For the reasons set forth below, the

Court finds that the Defendant’s Motion to Dismiss Amended Complaint [Docket No. 15]

should be GRANTED.

                                  I. Procedural History

       The Plaintiff states in her Amended Complaint that she was employed at the

McAlester Army Ammunition Plant in McAlester, Oklahoma beginning January 1991, and

has most recently served in the position of Explosives Operator Supervisor, WS-6502-06.

In April 2018, the Plaintiff applied for the position of Explosives Operator Supervisor, WS-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 2 of 11



6502-9, which would have been a promotion in terms of job duties, supervisory authority,

and pay. Plaintiff was not given the promotion. See Docket No. 12, pp. 2, ¶¶ 5-12. On July

10, 2018, the Plaintiff filed an Employment Discrimination Complaint with the Equal

Employment Opportunity Commission; she was notified of her right to file a formal

complaint of discrimination on August 2, 2018, and she did so on August 3, 2018. See

Docket No. 12, p. 4, ¶ 24. The Plaintiff then filed this case on December 30, 2019. See

Docket Nos. 1-3. In her Amended Complaint, the Plaintiff’s claims are set forth as follows:

(i) Count I, brought under the ADEA, alleging age discrimination and retaliation, and

(ii) Count II, brought under Title VII, alleging gender discrimination.

                                         II. Analysis

       The Defendant has moved to dismiss the Plaintiff’s Amended Complaint, arguing

that the Plaintiff has failed to state a claim because her claims are supported by conclusory

allegations. In support, the Defendant contends: (i) that the Plaintiff has not made

allegations to support an inference that she was treated less favorably due to her gender,

(ii) that the Plaintiff has only made speculative and conclusory assumptions that she was

treated less favorably because of her age, and (iii) that the Plaintiff has not provided

evidence to support a causal connection between her protected activity and the Defendant’s

failure to promote, as required to establish retaliation. The Court now makes the following

findings.

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

required, but the statement of the claim under Rule 8(a)(2) must be “more than an

                                             -2-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 3 of 11



unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)_. “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face. A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555,

556, 557, 570). “While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.” Id. at 679.

       “While the 12(b)(6) standard does not require that Plaintiff establish a prima facie

case in her complaint, the elements of each alleged cause of action help to determine

whether Plaintiff has set forth a plausible claim.” Khalik v. United Air Lines, 671 F.3d

1188, 1192 (10th Cir. 2012). This requires a determination as to “‘whether the complaint

sufficiently alleges facts supporting all the elements necessary to establish an entitlement

to relief under the legal theory proposed.’” Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir.

2007) (quoting Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007)).

                             A. Age and Gender Discrimination

       To prove a case of age or gender discrimination, “a plaintiff must provide either

direct evidence of discrimination or prevail under the burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-803 (1973).” Morman v. Campbell

County Memorial Hospital, 632 Fed. Appx. 927, 933 (10th Cir. 2015) (“Under McDonnell

Douglas, the plaintiff must first prove a prima facie case of discrimination. If she does so,

                                              -3-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 4 of 11



then the burden ‘shifts to the defendant to produce a legitimate, non-discriminatory reason

for the adverse employment action.’ If the defendant provides such a reason, ‘the burden

then shifts back to the plaintiff to show that the plaintiff's protected status was a

determinative factor in the employment decision or that the employer's explanation is

pretext.’”), quoting Khalik, 671 F.3d at 1192. Here, Defendant contends that there is no

direct evidence of discrimination and thus McDonnell Douglas applies to proving the

Plaintiff’s case. But “the standards for employment discrimination set forth in McDonnell

Douglas simply do not ‘apply to the pleading standard that plaintiffs must satisfy in order

to survive a motion to dismiss.’” Morman, 632 Fed. Appx. at 933 (quoting Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 510-511 (2002) (“The prima facie case under McDonnell

Douglas, however, is an evidentiary standard, not a pleading requirement. . . . This Court

has never indicated that the requirements for establishing a prima facie case under

McDonnell Douglas also apply to the pleading standard that plaintiffs must satisfy in order

to survive a motion to dismiss.”)). Rather, the Court is required, under Twombly and Iqbal,

to evaluate the plausibility of the Plaintiff’s claims in this case. And “we can evaluate her

claim’s plausibility only by considering the prima facie case of discrimination that she

would need to prove in court.” Morman, 632 Fed. Appx. at 933. Although Plaintiff “need

not set forth a prima facie case for discrimination[,] she must allege facts that make such a

claim at least plausible.” Id.

       “To prove a prima facie case of age discrimination, a plaintiff must show: 1) she is

a member of the class protected by the [ADEA, i. e. over forty years old]; 2) she suffered

an adverse employment action; 3) she was qualified for the position at issue; and 4) she

                                            -4-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 5 of 11



was treated less favorably than others not in the protected class.” Jones v. Oklahoma City

Public Schools, 617 F.3d 1273, 1279 (10th Cir. 2010) (quotation omitted). Furthermore,

under the ADEA, age must be the “but-for” cause of the adverse treatment at issue. See

Babb v. Wilkie, _ U.S. _, 140 S. Ct. 1168, 1174 (2020) (“What follows instead is that, under

[29 U.S.C. § 633a, which governs federal employment], age must be the but-for cause of

differential treatment, not that age must be a but-for cause of the ultimate decision.”)

(emphasis in original). As to the Plaintiff’s gender discrimination claim, under Title VII,

“[t]o set forth a prima facie case of discrimination, a plaintiff must establish that (1) she is

a member of a protected class, (2) she suffered an adverse employment action, (3) she

qualified for the position at issue, and (4) she was treated less favorably than others not in

the protected class.” Khalik, 671 F.3d at 1192. Accordingly, the Court will analyze the

sufficiency of both claims in relation to these standards.

       For both the age discrimination and general discrimination claims, the Defendant

does not challenge that the Plaintiff’s Amended Complaint is sufficient to satisfy the first

three prongs, which alleges that she was a fifty-nine year old woman at the time she was

denied the position, and she was qualified for the position. However, the Defendant asserts

that the Plaintiff has not alleged any facts to demonstrate that she was treated less favorably

because of her age or gender, i. e., no facts in support of the fourth element of either cause

of action.

       The Plaintiff alleges in her Amended Complaint that a man in his mid-30s was given

the position instead of her, and that he had less experience and fewer qualifications. See

Docket No. 12, p. 3, ¶¶ 14-17. Additionally, she alleges that in 2017 she had assisted

                                              -5-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 6 of 11



another employee in his complaint of age discrimination against the Defendant, reporting

ageist comments by a supervisor named Tommy Buckner, in which he stated that the

Defendant should favor younger employees over older employees. She alleges that Mr.

Buckner made the final decision not to select her for promotion, and that “age, gender

(including a combination of gender plus age) and/or her prior report of ageist comments”

were “motivating factors” in the Defendant’s decision not to promote her. Id., p. 3-4, ¶¶

18-23.

         As to age discrimination, none of the Plaintiff’s allegations assert that she was

treated less favorably because of her age, nor do they address the “but for” element related

to age discrimination other than her conclusory assertion that age, gender and/or her

previous report were “motivating factors” in the Defendant’s denial of her application for

promotion. Nevertheless, the Plaintiff asserts that under “long-standing” Tenth Circuit

law, she could establish “a prima facie case by fulfilling McDonnell Douglas’s first three

criteria and showing that the position was filled by another.” Mortensen v. Callaway, 672

F.2d 822, 823 (10th Cir. 1982). However, Mortensen pre-dates Twomby and Iqbal, and is

in contravention to more recent Tenth Circuit law requiring that the Plaintiff’s “must allege

facts that make such a claim at least plausible.” Morman, 632 Fed. Appx. at 933. The

Plaintiff also appears to contend that her Complaint lodges an allegation of direct

discrimination due to Mr. Buckner’s comments and his role as a decisionmaker, but her

Amended Complaint merely alleges that he made ageist statements, not that he acted on

his discriminatory beliefs, and in any event his statements are too remote to qualify as direct

evidence. See Tabor v. Hilti, 703 F.3d 1206, 1216 (10th Cir. 2013) (“Comments in the

                                             -6-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 7 of 11



workplace that reflect personal bias do not qualify as direct evidence of discrimination

unless the plaintiff shows the speaker had decisionmaking authority and acted on his or her

discriminatory beliefs. We also have explained that discriminatory statements do not

qualify as direct evidence if the context or timing of the statement is not closely linked to

the adverse decision.”) (citations omitted). See also Fassbender v. Correct Care Solutions,

LLC, 890 F.3d 875, 883 (10th Cir. 2018) (statements made a month prior to plaintiff’s

termination were not direct evidence, in contrast with the statements in Tabor, which were

made during a job interview and directly related to the Plaintiff’s job qualifications).

       Moreover, although recent Supreme Court law has stated that the “but-for”

requirement is different for private-sector and public-sector employment, the Plaintiff’s

Amended Complaint meets neither standard as it merely suggests that age might have been

a “motivating factor” in the Defendant’s decision. See Babb, 140 S. Ct. at 1175-1176 (“In

Gross v. FBL Financial Services, Inc., 557 U.S. 167 (2009), we interpreted the private-

sector provision of the ADEA, 29 U.S.C. § 623(a)(1), and held that it requires a plaintiff to

prove that “age was the ‘but-for’ cause of the employer's adverse action.” 557 U.S. at 177.

But as we previously recognized, the ADEA's private- and public-sector provisions are

“couched in very different terms. . . . Section 633(a) requires proof of but-for causation,

but the object of that causation is ‘discrimination,’ i.e., differential treatment, not the

personnel action itself.”) (citing Gómez-Pérez v. Potter, 553 U.S. 474, 488 (2008)).

Furthermore, the Plaintiff must still prove that age was the but-for cause of the denial of

the promotion if she is to recover the requested damages. See Babb, 140 S. Ct. at 1177-

1178 (“§ 633a(a) plaintiffs who demonstrate only that they were subjected to unequal

                                             -7-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 8 of 11



consideration cannot obtain reinstatement, backpay, compensatory damages, or other

forms of relief related to the end result of an employment decision. To obtain such

remedies, these plaintiffs must show that age discrimination was a but-for cause of the

employment action. . . . [And if Plaintiff shows age was a but-for cause of differential

treatment in an employment decision but not a but-for cause of the decision itself],

plaintiffs can seek injunctive or other forward-looking relief.”). Accordingly, the Court

finds that the Plaintiff has not plausibly alleged a claim for age discrimination under the

ADEA. See, e. g., DePayan v. Wend-Rockies, Inc., 2008 WL 2168780, at *5 (D. Colo.

May 21, 2008) (“On its face, Plaintiff's amended complaint fails to allege facts that are

sufficient to state a claim in that it fails to provide me with reason to believe Plaintiff has

a reasonable likelihood of mustering factual support for these claims or that Plaintiff

plausibly, not just speculatively, has a claim for age discrimination under the ADEA.”).

See also Stenger v. Deffenbaugh Industries, Inc., 2010 WL 11628003, at *2 (D. Kan. May

10, 2010) (“In his complaint, Plaintiff only alleges that age was a motivating factor. As

stated in Gross, though, age must be the ‘but-for’ factor, not merely a motivating factor.”).

       The Court likewise finds that the Plaintiff has wholly failed to plausibly assert that

she was treated less favorably due to her gender. In its entirety, the Plaintiff’s Amended

Complaint asserts that she is a woman, and that the Defendant hired a man. This is

insufficient to state a claim. See Morman, 632 Fed. Appx. at 935 (“Gender alone is

insufficient[.]”). Accordingly, the Plaintiff has failed to state a claim for relief of age

discrimination of the ADEA and has further failed to state a claim for relief as to gender

discrimination under Title VII.

                                             -8-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 9 of 11



                                         B. Retaliation

       The Court now turns to the Plaintiff’s claim of retaliation for engaging in protected

opposition to age discrimination. “To establish a prima facie case of retaliation [under the

ADEA], meeting the but-for standard, [the Plaintiff] must show that ‘(1) he or she engaged

in protected opposition to discrimination, (2) a reasonable employee would have

considered the challenged employment action materially adverse, and (3) a causal

connection existed between the protected activity and the materially adverse action.’”

Brainard v. City of Topeka, 597 Fed. Appx. 974, 981 (10th Cir. 2015) (quoting Hinds v.

Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008)).

       The Defendant agrees for purposes of this motion that the Plaintiff has sufficiently

alleged the first two prongs, i. e., that she engaged in protected opposition to discrimination,

and that she found the failure to promote her to be materially adverse. However, the

Defendant contends that the Plaintiff has failed to plausibly allege a but-for causal

connection between her engagement in protected opposition to discrimination and the

Defendant’s failure to promote her. Although “[a] retaliatory motive may be inferred when

an adverse action closely follows protected activity,” the termination must be “very closely

connected in time to the protected activity” or “the plaintiff must rely on additional

evidence beyond temporal proximity to establish causation.” Anderson v. Coors Brewing

Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (noting that “a one and one-half month period

between protected activity and adverse action may, by itself, establish causation[,] but that

“a three-month period, standing alone, is insufficient to establish causation.”) (emphasis in

original). Here, the Plaintiff alleges in her Amended Complaint that her statements in

                                              -9-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 10 of 11



support of another employee were put into his EEO complaint in December 2016 and she

was identified as a witness in September 2017. But Plaintiff applied for the position at

issue in this case in April 2018 and was denied the position officially on June 11, 2018. At

a minimum, nine months passed between when the Plaintiff was identified as participating

in a protected activity and the adverse action in which she was not selected for promotion.

Without additional statements supporting a retaliatory motive, this is insufficient to state a

plausible claim for relief. See Tafoya v. Dean Foods Co., 2009 WL 2762738, at *3 (D.

Colo. Aug. 26, 2009) (“In the absence of close temporal proximity or other allegations

suggesting a causal connection between her 2005 protected conduct and her 2007

termination, Ms. Tafoya fails to state a claim for retaliation[.]”). See also Fallon v. CTSC,

LLC, 2013 WL 9853376, at *12 (D. N.M. Sept. 26, 2013) (“Absent from the complaint are

any allegations suggesting that Defendant acted with a retaliatory motive when it

reprimanded and terminated plaintiff[,]” noting no temporal proximity and concluding,

“Thus, because the complaint contains no allegations from which the Court could infer a

retaliatory motive, the Court concludes that the complaint does not state a claim for

retaliation based upon plaintiff’s protected activity[.]”). Cf. Chavez v. Adams County

School District No. 50, 176 F. Supp. 3d 1161, 1175 (D. Colo. 2016) (“[Th]e Court need

not decide whether the temporal proximity alone is sufficient to establish causation because

other allegations in the Complaint support the inference of a causal connection.”).

       Finally, the Defendants have requested that any dismissal in this case be with

prejudice, but the Plaintiff has requested leave to amend any factually deficient pleadings.

She asserts that she is able and willing to supplement with additional factual support. Fed.

                                             -10-
    6:19-cv-00437-SPS Document 22 Filed in ED/OK on 05/06/20 Page 11 of 11



R. Civ. P. 15(a)(2) provides that the “court should freely give leave when justice so

requires.” Because it does not appear at this juncture that amendment would be futile, see

Jefferson County School Dist. No. R-1 v. Moody’s Investor’s Services, Inc., 175 F.3d 848,

859 (10th Cir. 1999) (“Although Fed. R. Civ. P. 15(a) provides that leave to amend shall

be given freely, the district court may deny leave to amend where amendment would be

futile[.]”), the Court finds that the Plaintiff should be granted leave to amend her Amended

Complaint.

                                     CONCLUSION

       Accordingly, the Court finds that the Defendant’s Motion to Dismiss Amended

Complaint [Docket No. 15] is hereby GRANTED. Plaintiff has fourteen days to file a

Second Amended Complaint.

       IT IS SO ORDERED this 6th day of May, 2020.




                                            -11-
